In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 18-3430
AMANDA MAXWELL BURGER,
                                                  Plaintiff-Appellant,
                                 v.

COUNTY OF MACON and ALBERT JAY SCOTT,
                                   Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
             No. 18-cv-3119 — Colin S. Bruce, Judge.
                     ____________________

  ARGUED SEPTEMBER 6, 2019 — DECIDED NOVEMBER 7, 2019
                ____________________

   Before EASTERBROOK, KANNE, and BRENNAN, Circuit
Judges.
    KANNE, Circuit Judge. Under Monell v. New York City De-
partment of Social Services, 436 U.S. 658 (1978), local govern-
ments may be liable for violating individuals’ rights guaran-
teed by federal law. But local governments are responsible
only for “their own illegal acts”; they are not responsible for
others’ acts falling outside an oﬃcial local-government policy.
Pembaur v. City of Cincinnati, 475 U.S. 469, 479 (1986).
2                                                  No. 18-3430

    After Amanda Burger was fired from her job at the State’s
Attorney’s Oﬃce in Macon County, Illinois, she sued the
county for allegedly firing her in violation of her federal con-
stitutional rights. The district court dismissed the case, con-
cluding that Burger failed to state a federal claim against the
county.
    Because the alleged illegal conduct was directed by an of-
ficer of the State of Illinois, and not Macon County, we aﬃrm.
                         I. BACKGROUND
    Amanda Burger worked in the State’s Attorney’s Office
for Macon County. She was employed by the State’s Attor-
ney’s Office for about six years, starting in 2010. During that
time, Albert Scott was the elected State’s Attorney for Macon
County and his deputy was Assistant State’s Attorney
Nichole Kroncke. Burger alleges that Kroncke had authority
to hire and fire employees, including Burger.
   After Burger had been working at the Office for about five
years, she married. Her husband had been convicted of a fel-
ony drug offense in Wyoming in 2009 and had served out his
sentence by the time of the marriage in 2015.
    The same year she married, Burger told Scott that she be-
lieved Kroncke had violated state and federal laws, along
with employee-handbook provisions, by disclosing confiden-
tial information and by discriminating against and harassing
employees. Soon after Burger made this report to Scott, Scott
relayed it to Kroncke, and Kroncke started treating Burger
poorly: excluding Burger from meetings and other communi-
cations, bypassing Burger in the chain of command, and call-
ing Burger demeaning names.
No. 18-3430                                                    3

    Beginning in February 2016, Burger complained of this
treatment to Macon County human-resource personnel. A
few months later, on May 19, 2016, Burger was called into a
meeting with Scott and Kroncke. At the meeting, Burger was
told that her employment with the State’s Attorney’s Office
was being terminated immediately because of her association
with her husband, who had been convicted of a crime. Burger
was officially discharged the next day.
    About two years later, Burger filed a four-count complaint
in federal district court. She based three counts on Illinois
state law, asserting two counts against Macon County and
one count against Scott. The remaining count rested on fed-
eral law, 42 U.S.C. § 1983, and alleged that Burger’s firing vi-
olated her federal constitutional rights. Burger asserted this
count against Macon County only.
    The county and Scott moved to dismiss Burger’s com-
plaint under Federal Rules of Civil Procedure 12(b)(1) and (6).
They argued that Burger failed to state a federal claim and
that the remaining counts were time-barred or outside the
court’s jurisdiction. The district court granted the motion, dis-
missing the federal count and dismissing without prejudice
the state counts. Burger appealed, arguing that she had stated
a federal claim against Macon County.
                           II. ANALYSIS
    We review de novo a district court’s grant of a motion to
dismiss for failure to state a claim. Pierce v. Zoetis, Inc., 818
F.3d 274, 277 (7th Cir. 2016). We accept the well-pleaded facts
in the complaint as true and draw all reasonable inferences in
the plaintiff’s favor. Id. But we are not bound to accept legal
conclusions as true. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
4                                                     No. 18-3430

To survive a motion to dismiss, the complaint must allege fac-
tual content that allows the court to draw a reasonable infer-
ence that the defendant is liable for the alleged misconduct.
Id.
    The alleged misconduct here is the firing of Burger in vio-
lation of her federal rights. Burger argues that the termination
of her employment violated her rights in one of two ways: ei-
ther she was fired based on a policy that employees working
in certain positions at the State’s Attorney’s Office may not
marry someone convicted of a crime—and that policy de-
prived Burger of her right to intimate association with her
husband;1 or she was fired in retaliation for reporting Kron-
cke’s misconduct—and that retaliation deprived Burger of
her right to engage in activity protected by the First Amend-
ment.
   Regardless whether Burger’s firing violated her rights, we
face this critical question: Was the firing an act for which Ma-
con County is responsible? We conclude the answer is no.
    Any state actor who deprives a person of federally guar-
anteed rights can be sued under 42 U.S.C. § 1983. But for a lo-
cal government to be liable under § 1983, the rights-depriving
act must carry out an official policy made by the local govern-
ment’s lawmakers or officials “whose edicts or acts may fairly
be said to represent” the local government’s policy. Monell,
436 U.S. at 694.
    In other words, an act is an official local-government pol-
icy when the decision to adopt a particular course of action

    1The right of intimate association is secured by the Fourteenth
Amendment, not the First Amendment as Burger said in her complaint.
See Montgomery v. Stefaniak, 410 F.3d 933, 937 (7th Cir. 2005).
No. 18-3430                                                             5

“is properly made by that government’s authorized deci-
sionmakers.” Pembaur, 475 U.S. at 481.
    Whether an official has local-government policymaking
authority is a question of state law. McMillian v. Monroe Cty.,
520 U.S. 781, 786–87 (1997). We therefore turn to Illinois state
law to determine whether the alleged rights-depriving acts
are part of a Macon County policy.
   Burger’s complaint implies that she was fired because
State’s Attorney Scott and Assistant State’s Attorney Kroncke
decided to discharge Burger from her position in the State’s
Attorney’s Office.2
    We’ve recognized that Illinois State’s Attorneys are state,
rather than county, officers. See, e.g., McGrath v. Gillis, 44 F.3d
567, 571 (7th Cir. 1995) (citing Ingemunson v. Hedges, 549
N.E.2d 1269, 1272 (Ill. 1990)); Garcia v. City of Chicago, 24 F.3d
966, 969 (7th Cir. 1994). And the same is true of Assistant
State’s Attorneys, even while at least part of their salaries—
like portions of State’s Attorneys’ salaries—are paid out of the
county treasury. See 55 ILCS 5/4-2001, -2003, -2005 (West
2005); McGrath, 44 F.3d at 571–72; Bianchi v. McQueen, 58
N.E.3d 680, 691 (Ill. App. Ct. 2016) (citing Ingemunson, 549
N.E.2d 1269); Biggerstaff v. Moran, 671 N.E.2d 781, 783–84 (Ill.
App. Ct. 1996).
   But whether Kroncke, like Scott, is a state officer does not
resolve the issue. This is because even decisions by a state

    2  Burger’s complaint mentions that a third person—a local attorney
who was Macon County’s corporate counsel—was present at the May 19
meeting with Scott and Kroncke. But the complaint does not allege that
this attorney, or anyone other than Scott and Kroncke, made the firing de-
cision.
6                                                    No. 18-3430

officer may constitute county policy in certain situations—
specifically, when the county can and does delegate county
policymaking authority to the state officer. See, e.g., Pembaur,
475 U.S. at 484–85. In this case we conclude that Macon
County could not delegate the relevant authority to the State’s
Attorney.
    An Illinois statute gives exclusive control over the internal
operations of the State’s Attorney’s Office directly to the
State’s Attorney; the county cannot choose otherwise, cf. id.
The statute provides: “The State’s Attorney shall control the
internal operations of his or her office and procure the neces-
sary equipment, materials and services to perform the duties
of that office.” 55 ILCS 5/3-9006 (West Supp. 2008).
     In carrying out this and other statutory responsibilities,
Assistant State’s Attorneys “are in essence surrogates for the
State’s Attorney.” Cook Cty. State’s Attorney v. Ill. Local Labor
Relations Bd., 652 N.E.2d 301, 303 (Ill. 1995). And “all acts done
by [an Assistant State’s Attorney] in that capacity must be re-
garded as if done by the State’s Attorney,” People v. Nahas, 292
N.E.2d 466, 470 (Ill. App. Ct. 1973). Accordingly, when it
comes to the internal operations of the office, “[t]he State’s At-
torney is responsible for the professional conduct and acts of
his or her assistants.” People v. Courtney, 687 N.E.2d 521, 526
(Ill. App. Ct. 1997).
    Kroncke and Scott’s management of the State’s Attorney’s
Office culminated in their decision to discharge Burger from
her position within the Office. Because Macon County lacked
authority—in the first place—to direct or control any deci-
sions about the State’s Attorney’s Office’s internal operations,
it could not have delegated any decisional authority on inter-
nal-operation matters to Scott and Kroncke.
No. 18-3430                                                                    7

    Indeed, by statutory prescription, this managerial author-
ity to hire and fire rested exclusively with the State’s Attor-
ney, a state officer. So, the county could not be “responsible
for establishing final policy with respect to the subject matter
in question,” Pembaur, 475 U.S. at 483, and Burger’s firing may
not “fairly be said to represent” the county’s policy, Monell,
436 U.S. at 694.
    Thus, on the one count Burger asserted on federal law, she
did not state a basis for county liability under Monell. Without
a viable federal claim, dismissal was appropriate.3
                                  CONCLUSION
    While § 1983 provides a cause of action against state actors
who violate an individual’s federal rights, a plaintiff seeking
to recover for county wrongdoing must adequately allege that
the illegal acts were part of a county policy. Burger could not
do so here. State law placed the alleged illegal acts outside the
county’s policymaking control. We therefore AFFIRM the dis-
trict court’s dismissal of Burger’s complaint.




    3 This is not to say that for some other claim, the county would neces-
sarily lack responsibility for payment of an adverse judgment against a
state officer. See Robinson v. Sappington, 351 F.3d 317, 339 (7th Cir. 2003); cf.
Carver v. Sheriff of LaSalle Cty., 324 F.3d 947 (7th Cir. 2003). But we need not
address that situation. No judgment against a state officer could be issued
on Burger’s count resting on § 1983, as she did not assert that count against
a state officer, like Scott.